Citation Nr: 1823368	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-09 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye disorder, variously diagnosed to include right eye neuritis.

2.  Entitlement to service connection for lipoma of the abdomen.

3.  Entitlement to service connection for a sinus disorder.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1993 to April 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO denied service connection for a right eye disorder, lipoma of the abdomen, and a sinus disorder.  The Veteran filed a notice of disagreement (NOD) in May 2010.  The RO furnished the Veteran a Statement of the Case (SOC) in March 2013.  The Veteran filed a Substantive Appeal (VA Form 9) in April 2013.

A review of the record shows that the Veteran has been diagnosed with a variety of right eye and sinus conditions.  Therefore, the Board has broadened its consideration in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran requested a personal hearing before a member of the Board in her April 2013 Substantive Appeal.  The Veteran was scheduled for her requested hearing in December 12, 2017.  However, the Veteran did not appear at a hearing before the Board.  As such, the request for a Board hearing is deemed withdrawn.  38C.F.R. §20704(d) (2017).

The issue of entitlement to service connection for a sinus disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right eye disorder, variously diagnosed to include right eye neuritis, is etiologically related to the Veteran's active service.

2.  The evidence of record is at least in relative equipoise as to whether a lipoma of the abdomen is etiologically related to trauma sustained during active military service.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right eye disorder, variously diagnosed to include right eye neuritis, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for the establishment of service connection for a lipoma of the abdomen are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a right eye disorder

The Veteran contends that she is entitled to service connection for a right eye disorder, variously diagnosed.  Specifically, she maintains that she felt a tingling sensation around her right eye, for which she was treated with eye drops while serving on active duty in the Air Force.

The Veteran's Service Treatment Records (STRs) show an impression of right eye neuritis, as well as other notations of right eye conditions.

In a December 2010 examination report, the examiner stated that he reviewed the Veteran's claims file.  He noted multiple in-service diagnoses of myopia and astigmatism, and a post-service notation of dry eyes.  Ultimately, the examiner found that the Veteran had possible mild optic atrophy OD, myopia, and astigmatism.  He then opined that that the Veteran's ocular condition, OD was at least as likely as not caused by the Veteran's military service.

The Veteran was provided another VA eye examination in April 2011.  Similar to the December 2010 examiner, the examiner noted multiple in-service diagnoses of myopia and astigmatism.  At that examination, the Veteran reported that her eye twitched, and that she had to take eye drops for her eyes.  Ultimately, the examiner diagnosed the Veteran with myopia and astigmatism; however, she noted that right eye neuritis was a problem associated with the Veteran's diagnoses.  The examiner did not provide a nexus opinion.

Upon review, the December 2010 VA examination report is probative evidence of record.  The examiner examined the Veteran, reviewed the Veteran's medical and service records, and rendered an opinion that addressed the nature and cause of the Veteran's right eye disorder as variously diagnosed.  Further, he relied on his own expertise, knowledge, and training when drafting his report.  Moreover, the April 2011 VA examination report contains the variously diagnosed right eye disorders for which right eye neuritis has been associated; and the STRs reveal an impression of right eye neuritis.

Therefore, the Board determines that the preponderance of the evidence supports a finding of service connection for a right eye disorder, variously diagnosed to include right eye neuritis.  The appeal is granted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a lipoma of the abdomen

The Veteran has asserted that she has a lipoma on her abdomen that is etiologically related to service.  In that regard, on her April 2008 Veterans application for compensation or pension she stated that she had a lump in her stomach while in service.

The Veteran was first afforded a VA examination for her claimed lipoma in November 2008.  On physical examination, the Veteran had an apparent lipoma overlying her left lower rib.  No nexus opinion was provided.

The Veteran was afforded another VA examination for her disability in December 2010.  The examiner noted that the Veteran was seen for a lipoma during service.  He noted that the Veteran was diagnosed with lipoma in December 2008.  The examiner then opined that the Veteran's lipoma was less likely than not caused by or a result of service.  However, in so finding, the examiner stated that there was an unclear onset of lipoma, that the lipoma was diagnosed after separation, and that lipomas can be spontaneous or a result of trauma.  The examiner did not adequately explain why the most likely cause of the Veteran's lipoma occurred after service. 

Thus, it appears as if the examiner is unclear as to whether an in-service event caused the Veteran's lipoma or if the disability occurred post service.  As such, the Board finds that the examiner's rationale indicates an inability to come to an opinion, and provides neither positive nor negative support for service connection. It is simply not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Here, the December 2010 VA examiner's inability to provide an opinion regarding the etiology of the Veteran's lipoma, without additional explanation, cannot be used as negative evidence against the claim.

Although the examiner could not determine if the Veteran's lipoma was caused by an in-service injury, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's lipoma is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; cf. Jones v. Shinseki, 23 Vet.App. 382, 394 (2010) ("if the medical evidence in the record indicates that a disability has only two potential causes and at least one is related to service, then the inability of the medical examiner to provide a reason why one is more likely the cause of the claimant's disability would place the evidence in equipoise, and the benefit of the doubt rule would apply") (Lance, J. concurring).  Thus, the Board finds that the benefit-of-the-doubt rule applies and service connection for a lipoma is warranted.  Gilbert v. Derwinski, 1 Vet.App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a right eye disorder, variously diagnosed to include right eye neuritis, is granted.

Entitlement to service connection for lipoma of the abdomen is granted.



REMAND

The Board finds that additional development is required before the remaining issue of service connection for a sinus disorder can be decided on appeal.

The Veteran was afforded VA sinus examinations in November 2008, April 2009, in December 2010, and most recently in April 2011.  The November 2008 examiner found that the Veteran's sinus x-rays were normal, except that she had a retention cyst in one of her maxillary sinuses.  The examiner noted that the study was unremarkable otherwise.

Upon VA examination in April 2009, the examiner noted that the Veteran was treated for acute sinusitis once in service, which, according the examiner, did not qualify the Veteran for a diagnosis of chronic sinusitis.

Upon VA examination in December 2010, the examiner diagnosed the Veteran with vasomotor rhinitis and noted that sinusitis was a problem associated with the diagnosis.  The examiner found that the Veteran did not have chronic sinusitis.  The examiner opined that the Veteran's claim of chronic sinusitis was not caused by or a result of service.  According to the examiner, the Veteran had no current sinus pathology or a history of chronic treatment of sinus infection in service or after service.  However, a review of this examination report does not indicate that the examiner addressed the nature and cause of the Veteran's vasomotor rhinitis.  In this regard, the December 2010 VA examiner appears to suggest that the Veteran's sinus problem may be related to her diagnosed rhinitis.

When the Veteran was examined by VA in April 2011, the examiner noted that the Veteran had a normal physical examination and found that the Veteran does not have a diagnosis.  The examiner noted the previous diagnosis of vasomotor rhinitis, but found that no opinion was warranted.  According to the VA examiner, there was no evidence of chronic rhinitis, explaining that the Veteran had normal physical examination of the nose and sinuses.

The Board finds that the April 2011 opinion requires additional clarification in order to decide the claim.  In this regard, while the examiner stated that the Veteran did not have chronic rhinitis, she did not comment on whether the Veteran's previously diagnosed rhinitis had improved, or whether the previous diagnosis of rhinitis was mistaken.  Additionally, the examiner did not discuss the previously finding of a retention cyst (as shown by VA x-ray of sinuses in November 2008).

In light of the foregoing, it is therefore necessary to remand this case for purpose of obtaining an examination and opinion, which addresses the existence, nature and cause of any sinus disorder including vasomotor rhinitis (and a retention cyst) that the Veteran may now have.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask her to identify the provider(s) of any all evaluations and/or treatment she has received for any sinus condition and to provide authorizations for VA to obtain for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability should be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that it is his responsibility to ensure that private treatment records are received.

2.  After instruction (1) is completed, the AOJ should arrange for an examination of the Veteran by an examiner with appropriate expertise to determine the existence, nature, and cause of any current sinus disorder.  Any tests and studies deemed necessary should be performed.  The examiner is asked to review the claims file in conjunction with the examination, and indicate that review in the report.

Based upon the examination results and a review of the record, the examiner should respond to the following:  

a.  Has the Veteran developed a sinus disorder, to include rhinitis?  If she has, please identify (by diagnosis) each sinus disorder found/shown by the record.  If she has not, the examiner should explain why that is so.

**In responding to (a), the examiner is asked to comment on (1) the December 2010 diagnosis of vasomotor rhinitis, as well as the indication of sinusitis as a problem associated with the diagnosis of rhinitis, as documented in the December 2010 VA examination report; (2) the November 2008 finding of a retention cyst, as documented in the November 2008 VA examination and x-rays of sinuses; and then discuss whether the 2010 diagnosis of rhinitis and/or 2008 finding of a retention cyst have improved, currently exist, or if the 2010 diagnosis of rhinitis was provided in error.

b.  If the Veteran has developed a sinus disorder, to include rhinitis, please identify the likely cause for each sinus disorder entity diagnosed.  Specifically, is it at least as likely as not (50 percent or greater probability) that any sinus disorder began in (or is otherwise related) to the Veteran's military service?

c.  If a sinus disorder shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

4.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and re-adjudicate the issue of service connection for a sinus disorder.  If the benefit sought on appeal remains denied, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


